                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       ALMAZ ASMELASHE, et al.,                          Case No. 21-cv-03015-LB
                                  12                      Plaintiffs,
Northern District of California
 United States District Court




                                                                                             ORDER DENYING IN FORMA
                                  13               v.                                        PAUPERIS APPLICATION WITHOUT
                                                                                             PREJUDICE AND SCREENING
                                  14       DAWIT AUTO BODY SHOP,                             COMPLAINT
                                  15                      Defendant.                         Re: ECF No. 1
                                  16

                                  17                                            INTRODUCTION

                                  18         The plaintiffs Almaz Asmelashe and Beraki Eskinder, who represent themselves, sued Dawit

                                  19   Auto Body Shop, the lienholder of Ms. Asmelashe’s car, who allegedly sold the car even though

                                  20   he took their money to buy back the car.1 Ms. Asmelashe filed an application to proceed in forma

                                  21   pauperis under 28 U.S.C. § 1915.2 Mr. Eskinder — Ms. Asmelashe’s husband — did not fill out

                                  22   an in forma pauperis application himself, and he must in order for the court to consider the

                                  23   application. The court thus denies the application without prejudice to renewing it by submitting

                                  24   an application from Mr. Eskinder. Also, for the court to have jurisdiction (because all parties are

                                  25   citizens of California), there must be a federal claim, and the plaintiffs have alleged only a state-

                                  26
                                  27
                                       1
                                        Compl. – ECF No. 1 at 2–5. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Appl. – ECF No. 2.

                                       SCREENING ORDER – No. 21-cv-03015-LB
                                   1   law claim for conversion of their car. The court thus does not have subject-matter jurisdiction. The

                                   2   court gives the plaintiffs until June 1, 2021 to amend the complaint to correct these deficiencies if

                                   3   they can and to submit separate applications to proceed in forma pauperis.

                                   4

                                   5                                                STATEMENT

                                   6         Construed liberally, the complaint alleges the following.

                                   7         The defendant is the lienholder of Ms. Asmelashe’s car. On April 29, 2018, Ms. Asmelashe

                                   8   negotiated with Mr. Dawit to buy back her car. They agreed that Ms. Asmelashe would pay the

                                   9   him $600 and then — when she obtained a second job — she would pay $600 every month until

                                  10   the debt ($6,500) was paid. They also agreed that she could drive the car if she made the monthly

                                  11   $600 payments. Ms. Asmelashe paid the first $600. Two weeks later, when Ms. Asmelashe got a

                                  12   second job, she tried to pay Mr. Dawit another $600. He told her that he sold the car and used the
Northern District of California
 United States District Court




                                  13   first payment to store the car. Allegedly, he did not store the car and instead parked it on the street,

                                  14   where the car collected multiple parking tickets.3

                                  15         About two years later, Ms. Asmelashe hired someone named Ernesto Treviller to investigate

                                  16   whether Mr. Dawit actually sold the car and learned that he still had it. Between April and May

                                  17   2020, Ms. Asmelashe — through Mr. Treviller — and Mr. Dawit negotiated another buy-back of

                                  18   the car. On May 20, 2020, Mr. Dawit agreed to a price of $4,500. A few days later, when Mr.

                                  19   Treviller contacted Mr. Dawit to make Ms. Asmelashe’s payment, Mr. Dawit said that he sold the

                                  20   car to someone else.4

                                  21

                                  22                                                  ANALYSIS

                                  23   1. 28 U.S.C. § 1915(e)(2)

                                  24         “Under 28 U.S.C. § 1915, a district court may authorize the commencement of a civil action [in

                                  25   forma pauperis] if it is satisfied that the plaintiff cannot pay the filing fees necessary to pursue the

                                  26
                                  27   3
                                           Compl. – ECF No. 1 at 2.
                                  28   4
                                           Id. at 3–5.

                                       SCREENING ORDER – No. 21-cv-03015-LB                  2
                                   1   action.” La Douer v. U.C.S.F., No. 15-cv-02214-MEJ, 2015 WL 4323665, at *2 (N.D. Cal. July 15,

                                   2   2015) (citing 28 U.S.C. § 1915(a)(1)). To be eligible, “an applicant must submit an affidavit that

                                   3   includes a statement of all assets showing that the applicant is unable to pay such fees or give security

                                   4   therefor.” Id. (quoting 28 U.S.C. § 1915(a)(1)) (cleaned up).

                                   5       In addition, a complaint filed by any person proceeding in forma pauperis under 28 U.S.C. §

                                   6   1915(a) is subject to a mandatory and sua sponte review and dismissal by the court to the extent that

                                   7   it is frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks monetary

                                   8   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Calhoun v.

                                   9   Stahl, 254 F.3d 845, 845 (9th Cir. 2001); Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000)

                                  10   (en banc). Section 1915(e)(2) mandates that the court reviewing an in forma pauperis complaint

                                  11   make and rule on its own motion to dismiss before directing the United States Marshals to serve the

                                  12   complaint under Federal Rule of Civil Procedure 4(c)(2). Lopez, 203 F.3d at 1127. The Ninth
Northern District of California
 United States District Court




                                  13   Circuit has noted that “[t]he language of § 1915(e)(2)(B)(ii) parallels the language of Federal Rule

                                  14   of Civil Procedure 12(b)(6).” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). The in

                                  15   forma pauperis statute “is designed largely to discourage the filing of, and waste of judicial and

                                  16   private resources upon, baseless lawsuits that paying litigants generally do not initiate because of

                                  17   the costs of bringing suit.” Neitzke v. Williams, 490 U.S. 319, 327 (1989).

                                  18       Under Rule 12(b)(6) and 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss a complaint if
                                  19   it fails to state a claim upon which relief can be granted. Rule 8(a)(2) requires that a complaint
                                  20   include a “short and plain statement” showing the plaintiff is entitled to relief. “To survive a motion
                                  21   to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a claim to
                                  22   relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation
                                  23   marks omitted); see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The complaint need not
                                  24   contain “detailed factual allegations,” but the plaintiff must “provide the grounds of his entitlement
                                  25   to relief,” which “requires more than labels and conclusions”; a mere “formulaic recitation of the
                                  26   elements of a cause of action” is insufficient. Twombly, 550 U.S. at 555 (cleaned up).
                                  27       In determining whether to dismiss a complaint under Rule 12(b)(6), the court is ordinarily
                                  28   limited to the face of the complaint. Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980

                                       SCREENING ORDER – No. 21-cv-03015-LB                3
                                   1   (9th Cir. 2002). Factual allegations in the complaint must be taken as true and reasonable
                                   2   inferences drawn from them must be construed in favor of the plaintiff. Cahill v. Liberty Mut. Ins.
                                   3   Co., 80 F.3d 336, 337–38 (9th Cir. 1996). The court cannot assume, however, that “the [plaintiff]
                                   4   can prove facts that [he or she] has not alleged.” Assoc. Gen. Contractors of Cal., Inc. v. Cal. State
                                   5   Council of Carpenters, 459 U.S. 519, 526 (1983). “Nor is the court required to accept as true
                                   6   allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable
                                   7   inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
                                   8      Federal courts must construe pro se complaints liberally. Hughes v. Rowe, 449 U.S. 5, 9
                                   9   (1980); Hearns v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). A pro se plaintiff need only
                                  10   provide defendants with fair notice of his claims and the grounds upon which they rest. Hearns,
                                  11   413 F.3d at 1043. He need not plead specific legal theories so long as sufficient factual averments
                                  12   show that he may be entitled to some relief. Id. at 1041.
Northern District of California
 United States District Court




                                  13      When dismissing a case for failure to state a claim, the Ninth Circuit has “repeatedly held that

                                  14   a district court should grant leave to amend even if no request to amend the pleading was made,

                                  15   unless it determines that the pleading could not possibly be cured by the allegation of other facts.”

                                  16   Lopez, 203 F.3d at 1130 (internal quotation marks omitted).

                                  17

                                  18   2. Analysis

                                  19      The court denies the application to proceed in forma pauperis without prejudice and identifies

                                  20   the complaint’s deficiencies.

                                  21      First, the plaintiffs submitted Ms. Asmelashe’s application. Both plaintiffs must submit an

                                  22   application and an accompanying financial affidavit. La Douer, 2015 WL 4323665, at *2. The

                                  23   court denies the application without prejudice to both plaintiffs’ submitting affidavits or filing the

                                  24   civil filing fee of $405. Cf. Wade v. Am. Fed’n of Gov’t Emp., No. C 06-4751-MEJ, 2006 WL

                                  25   3645610, at *1–2 (N.D. Cal. Dec. 12, 2006) (denying in forma pauperis application where the

                                  26   plaintiff’s “income minus necessities expenses and debt payments leaves a balance of

                                  27   approximately $655 a month”).

                                  28

                                       SCREENING ORDER – No. 21-cv-03015-LB               4
                                   1         Second, the court apparently does not have federal-question jurisdiction. “Federal courts are

                                   2   courts of limited jurisdiction.” Kokkonen v. Guar. Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

                                   3   They “have an independent obligation to ensure that they do not exceed the scope of their

                                   4   jurisdiction.” Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2011). There are two

                                   5   ways to establish the court’s jurisdiction: federal-question jurisdiction and diversity jurisdiction.

                                   6   Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). There is federal-question jurisdiction if the

                                   7   case “aris[es] under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. For

                                   8   diversity jurisdiction, the opposing parties must be citizens of different states, and the amount in

                                   9   controversy must exceed $75,000. 28 U.S.C. § 1332(a). At best, the plaintiffs appear to be alleging

                                  10   conversion of the car, which is a state-law claim that can be brought in a civil lawsuit in state court.

                                  11   There is no equivalent federal claim. 28 U.S.C. § 1331. There apparently is no diversity jurisdiction

                                  12   either: the plaintiffs’ civil cover sheet shows that all parties are citizens of California.5
Northern District of California
 United States District Court




                                  13

                                  14                                               CONCLUSION

                                  15         The court has identified the deficiencies in the plaintiffs’ in forma pauperis application and

                                  16   complaint. If the plaintiffs are able to address the deficiencies, by June 1, 2021, they may file an

                                  17   amended complaint and separate applications to proceed in forma pauperis. Alternatively, they

                                  18   may file a one-page dismissal of their federal case, which will operate as a dismissal without

                                  19   prejudice and allow them to pursue any state-law claims in state court. If the plaintiffs do not file

                                  20   an amended complaint or a dismissal by June 1, 2021, the court will reassign the case to a district

                                  21   judge and recommend that the newly assigned judge dismiss the case.

                                  22         IT IS SO ORDERED.

                                  23         Dated: May 10, 2021

                                  24                                                       ______________________________________
                                                                                           LAUREL BEELER
                                  25                                                       United States Magistrate Judge
                                  26
                                  27

                                  28   5
                                           Civil Cover Sheet – ECF No. 1-1 at 1.

                                       SCREENING ORDER – No. 21-cv-03015-LB                 5
